Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance Chevalier (US PG Pub No. 2012/0210710) teaches 
A method comprising: generating, by a controller, at least one fault code corresponding to one or more failure modes; 
modifying, by the controller, a mode of operation of an engine in response to the generated at least one fault code; 
actuating, by the controller, one or more valve actuators of the engine to a desired position in response to the generated at least one of fault code; (paragraph 53)
However the prior art of record fails to show or adequately teach
receiving, by the controller, at least one parameter value corresponding to one or more operational parameters of the engine in response to the generated at least one of fault code; 
receiving, by the controller, data provided by at least one sensor positioned within the engine in response to the generated at least one of fault code; and 
isolating, by the controller, a failure mode from the one or more failure modes in response to at least one of: modifying the mode of operation of the engine, actuating one or more valve actuators, receiving the at least one parameter value, and receiving the data provided by the at least one sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        a